UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7466



KYLE ANTON DAVIS,

                                               Plaintiff - Appellant,

          versus


JEFFREY W. FRAZIER,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-628)


Submitted:   January 15, 1998              Decided:   January 30, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kyle Anton Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

mandamus petition which sought an order compelling the superinten-

dent of Northern Neck Regional Jail, Jeffrey Frazier, to provide

prisoners with additional legal resources and to provide access to

those resources in preparation for trial. While the appeal was
pending, Appellant was transferred to another facility. According-

ly, we dismiss the appeal as moot. See Magee v. Waters, 810 F.2d
451, 452 (4th Cir. 1987). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2